292 S.W.3d 584 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Danny K. GREER, Defendant/Appellant.
No. ED 91484.
Missouri Court of Appeals, Eastern District, Division One.
September 15, 2009.
Terrence M. Messonnier, Assistant Attorney General, Jefferson City, MO, for respondent.
Margaret M. Johnston, Woodrail Centre, Columbia, MO, for appellant.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
Defendant, Danny K. Greer, appeals from the judgment entered on a jury verdict finding him guilty of voluntary manslaughter, in violation of section 565.023 RSMo (2000), and armed criminal action, in violation of section 571.015 RSMo (2000). The trial court found defendant to be a prior and persistent offender and sentenced him to twenty years imprisonment on the voluntary manslaughter count and ten years imprisonment on the armed criminal action count, to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).